            Case 8:17-cv-03394-CBD Document 65 Filed 01/18/21 Page 1 of 2



                           IN THE
 UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MARYLAND

ELIZABETH O’CONNOR,                           *
                      Plaintiff,
                                              *

                v.                            *
                                                      No. 8:17-cv-03394-CBD
                                              *
TIMOTHY K. CAMERON
                      Defendant.              *


      *        *     *      *       *     *       *      *     *      *      *      *

                                   JOINT STATUS REPORT

       The parties, by and through their undersigned attorneys, and pursuant to this Court’s

September 10, 2020 Order (ECF No. 64), provide the following status report, and state as

follows:

       1.       On September 10, 2020, this Court approved the parties’ motion for

extension of time to complete discovery. (ECF No. 64.)

       2.       The parties agreed to submit a status report on or by January 15, 2021.

       3.       The parties have engaged in additional written discovery but have been

unable to complete depositions due to the ongoing COVID-19 pandemic.

       4.       In addition, undersigned counsel for defendant will soon face a staffing

shortage, as Kirstin Lustila, Assistant Attorney General, will be on parental leave for three

months, beginning February 1, 2021.
            Case 8:17-cv-03394-CBD Document 65 Filed 01/18/21 Page 2 of 2



       5.       The parties propose that discovery be extended to allow for the completion

of depositions and have submitted contemporaneously with this filing a joint motion for

extension of time to complete discovery.




                                                 Respectfully submitted,


                                                 BRIAN E. FROSH
                                                 Attorney General of Maryland

/s/ Timothy P. Leahy                             /s/ Carl N. Zacarias
Timothy P. Leahy, Bar No. 15084                  Carl N. Zacarias, Bar No. 28126
Patricia Cleary, Bar No. 14217                   Kirstin Lustila, Bar No. 02103
Byrd & Byrd, LLC                                 Assistant Attorneys General
14300 Gallant Fox Lane, Suite 120                Office of the Attorney General
Bowie, Maryland 20715                            80 Calvert Street, 4th Floor
(301) 464-7448 ext. 105                          Annapolis, Maryland 21401
(301) 805-5178 (fax)                             (410) 260-6139
tleahy@byrdandbyrd.com                           (410) 974-5926 (fax)
pcleary@byrdandbyrd.com                          czacarias@treasurer.state.md.us
                                                 klustila@treasurer.state.md.us
Attorneys for Plaintiff Elizabeth
O’Connor                                         Attorneys for Defendant Timothy K.
                                                 Cameron


Dated: January 18, 2021




                                             2
